Citation Nr: 0717668	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Survivors and Dependents Educational 
Assistance (DEA) under 
Chapter 35, Title 38, United States Code, beyond May [redacted], 2004.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from June 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.



FINDINGS OF FACT

1.  A rating decision dated in June 1997 found that the 
veteran was permanently and totally disabled due to service-
connected disabilities from May 16, 1997.  

2.  An application for Survivors and Dependents Educational 
Assistance was received from the appellant in January 1998.  

3.  The appellant was born on May [redacted], 1973, and attained the 
age of 31 in May 2004.  



CONCLUSION OF LAW

The requirements for Dependents Educational Assistance under 
Chapter 35, Title 38, United States Code, beyond May [redacted], 2004 
have not been met.  38 U.S.C.A. §§ 3512, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 21.3040, 21.3041 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (2002).  While it does not 
appear that the appellant was provided notice consistent with 
the specific requirements of 38 U.S.C.A. § 5103 (a), the 
Board finds that the appellant was provided with adequate 
notice and assistance such that she is not prejudiced by this 
omission.  This is because VA educational programs have their 
own notice and assistance requirements, which the Board notes 
have been satisfied in this case.  For example, 38 C.F.R. 
§ 21.1031 (b) provides that if a formal claim for educational 
assistance is incomplete, or if the VA requires additional 
evidence or information to adjudicate the claim, the VA will 
notify the claimant of the evidence of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions.  In this case, all relevant and 
probative evidence consists of the date the veteran was found 
to be permanently and totally disabled, the date of the 
appellant's application for educational assistance and the 
date she attained the age of 31.  That evidence is of record 
and is all the evidence necessary to render a decision on the 
appellant's claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The basic facts in this case are not in dispute.  A rating 
decision dated in June 1997 determined that the veteran was 
permanently and totally disabled due to his service-connected 
disabilities from May 16, 1997.  The appellant filed an 
application for VA educational assistance shortly thereafter 
in January 1998.  The appellant was born on May [redacted], 1973, and 
was 24 years of age when her basic eligibility for 
educational assistance was established.  It is not disputed 
that the appellant was 31 years of age on May [redacted], 2004.

Under VA laws and regulations, an individual who establishes 
eligibility for Dependents Educational Assistance under 
Chapter 35 after their 18th birthday, but before their 26th 
birthday, as is the situation in this case, has a period of 
eligibility that will end 8 years after the date the person 
became eligible, but in no event shall such period be 
extended beyond the person's 31st birthday.  
38 U.S.C.A. § 3512(a)(5); 38 C.F.R. § 21.3040(d).  While 
there is an exception provided in 38 C.F.R. § 21.3041(e)(2), 
that extension applies to provide for an extension to the end 
of the quarter or semester, if the period ends after a major 
portion of the course is completed and shall extend until the 
end of the course or until 12 weeks have expired, whichever 
occurs first.  

Therefore, while the RO has requested the appellant provide 
information as to why she suspended her program of training 
and was unable to complete the training by May [redacted], 2004, 
pursuant to 38 C.F.R. § 21.3043, such information was 
unnecessary in this case because the law clearly does not 
provide for benefits beyond an individual's 31st birthday.  
Therefore, the appellant's request for educational assistance 
beyond May [redacted], 2004, must be denied.


ORDER

Entitlement to educational benefits under Chapter 35, Title 
38, United States Code, after May [redacted], 2004, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


